DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There appears to have been a duplicate set of claims, specification, and abstract filed on the same date.  In performing a cursory review of the documents filed, they appear to be duplicates so only one set of claims were used as they appear to be the same.
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “after a Short Interframe Spac10” whereas it should recite “after a Short Interframe Space”.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.16/239445, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Paras. 0050-0106 of this application are new, in particular Paras. 0087-0088, 0102-0103, 0110, and 0125, which are reflected in claims 1-2 and 16-17.  There is no discussion of a new and existing connection in the prior-filed application and the paragraphs listed are the only reference to a new and existing connection.  These paragraphs also state that the new and existing connections are in the same BSS but there is no mention of any connection being in the same BSS in the prior-filed application.  Paras. 0029 and 0030 of the prior-filed application states “If an Access Point (AP) or a mesh Station (STA) starts a VHT BSS that occupies some or all channels of an existing BSS, the AP or mesh STA may select a primary channel of the new VHT BSS that is identical to the primary channel of any one of the existing BSSs” and “In contrast, a secondary 80 MHz channel is very different. An Overlapping Basic Service Set (OBSS) that occupies any one 20 MHz channel in a secondary 80 MHz channel can exist frequently”, which seems to be saying that the primary channels are in different BSSs but it is possible for secondary channels to be a part of the OBSS but not the same BSS.  Therefore, the prior-filed application does not provide support for the new and existing channel or the new and existing channels being in the same BSS and the current application does not provide any clarification as to what the new and existing connections refer to or if the connections are truly in the same BSS or just a part of the OBSS.

35 USC 112 CLAIM REJECTIONS
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, it recites “one or more secondary channels for a new connection, wherein at least one secondary channel of the new BSS overlaps”.  Therefore, it is not clear to the Examiner where the antecedent basis comes from for “the new BSS”.  
For purposes of examination, Examiner interprets the claims to recite “one or more secondary channels for a new connection, wherein at least one secondary channel of the new connection overlaps” to correspond to the similar feature of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Pat. No. 11159207. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
Issued Patent US 11159207 claim 1
A wireless communication method comprising:
A wireless network beamforming method comprising:
encoding a preamble punctured Null Data Packet Announcement (NDPA) for a new connection at a first station;
encoding a preamble punctured Null Data Packet (NDP) for the new connection at the first station;
wherein the preamble punctured NDPA includes a preamble puncture mode indicator;
encoding a preamble punctured Null Data Packet Announcement (NDPA) for a new basic service set (BSS):
encoding a preamble punctured Null Data Packet (NDP) for the new BSS;
wherein the preamble punctured NDPA includes a preamble puncture mode indicator;
transmitting by the first station the preamble punctured Procedure Protocol Data Unit (PPDU) including the preamble punctured NDPA and the preamble punctured NDP on a primary channel and a secondary channel for the new connection to a second station, wherein the secondary channel for the new connection overlaps with a secondary channel of an existing connection; and
transmitting the preamble punctured Procedure Protocol Data Unit (PPDU) including the preamble punctured NDPA and the preamble punctured NDP on the primary channel and the secondary channel for the new BSS, wherein the secondary channel for the new BSS overlaps with a secondary channel of an existing BSS: and
receiving at the first station a PPDU from the second station carrying a compressed beamforming feedback frame, wherein the compressed beamforming feedback frame contains a plurality of beamforming feedbacks of which each is obtained from a contiguous Resource Unit (RUs).
receiving a PPDU carrying a compressed beamforming feedback frame, wherein the compressed beamforming feedback frame contains a plurality of beamforming feedbacks of which each is obtained from a contiguous Resource Unit (RUs).


As can be seen from the direct claim comparison above, instant application claim 1 is merely a similar version of Pat. No. 11159207 by using different terminology without clarification within the specification to know how these terms differ and all limitations from instant application claim 1 are clearly disclosed in Pat. No. 11159207.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al  (US 2017/0311325A1) in view of Cao et al  (US 2017/0366329A1).
Regarding claim 1, Cariou teaches a wireless communication method (Abstract; Para. 0026) comprising:
encoding a channel bonded Null Data Packet Announcement (NDPA) for a new connection at a first station (Fig. 8; Para. 0040; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; i.e. in order to send the frame, the AP must encode it. The AP would read on the first station and the transmission of the NDP would read on the new connection);
encoding a channel bonded Null Data Packet (NDP) at the first station (Fig. 8; Para. 0040; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; i.e. in order to send the frame, the AP must encode it);
wherein the preamble punctured NDPA includes a preamble puncture mode indicator (Fig. 8; Para. 0053; the NDPA may include NDP transmission information for the primary and secondary channel(s); i.e. the NDP transmission information reads on the channel bonding mode indicator);
transmitting by the first station the channel bonded Procedure Protocol Data Unit (PPDU) including the channel bonded NDPA and the bonded NDP on a primary channel and a secondary channel for the new connection to a second station, wherein the secondary channel for the new connection overlaps a secondary channel of an existing connection (Fig. 8; Para. 0040; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels); and 
receiving at the first station a PPDU from the second station carrying a compressed beamforming feedback frame, wherein the compressed beamforming feedback frame contains a plurality of beamforming feedbacks of which each is obtained from a contiguous Resource Unit (RUs) (Fig. 8; Paras. 0040 and 0069; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; channel bonding of multiple channels may be used. In some cases, the channels may be non-contiguous and on different frequency bands. In a non-limiting example, the bonded channel may comprise a primary channel, and one or more secondary channels. Various configurations are possible, including but not limited to: the secondary channels may be adjacent to the primary channel; the secondary channels may be non-adjacent to the primary channel and in the same frequency band as the primary channel; the secondary channels may be non-adjacent to the primary channel and in a different frequency band as the primary channel).
However, while Cariou teaches the NDP, NDPA, and beamforming response using channel bonding (Fig. 30; Para. 0040) and examiner could not find in applicants specification how a NDP and NDPA differs from a preamble punctured NDP and NDPA or how channel bonding differed from preamble puncturing, Cariou does not specifically disclose preamble punctured PPDUs.
Cao teaches performing a wireless local area network (WLAN) identifies a channel bonding mode out of a number of channel bonding modes (Abstract).  He further teaches preamble punctured PPDUs (Fig. 7; Para. 0072; three candidate primary channel bonding modes, M1, M2 and M3, are selected. M1 is a channel bonding mode whose available channel occupies a full band of P80. M2 is a channel bonding mode with a busy channel S20 punctured in P80 as shown in Mode 3 730 in FIG. 7. M3 is a channel bonding mode with a busy channel S40 punctured in P80 as shown in Mode 4 740 in FIG. 7; i.e. this shows that channel bonding is another term that refers to preamble puncturing). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Cao with the teachings as in Cariou.  The motivation for doing so would have been to allow different channel bonding modes based on whether channels are busy or not (Cao at Para. 0006).
Regarding claims 2 and 17, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cao further teaches wherein the new connection and the existing connection are in a same basic service set (BSS) (Fig. 3A; Paras. 0042 and 0051; AP detected traffic on channel CH4 and has deemed it to be a busy channel 304, e.g., there is an OBSS caused by another device. The AP can generate and transmit a frame 301 that spans all of the channels including the busy channel 304. For example, the frame 301 can be transmitted via an OFDMA signal using the entire 80 MHz operational channel. The frame 301 includes null subcarriers corresponding to the busy channel 304, e.g., CH4, to minimize interference to the busy channel).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Cao with the teachings as in Cariou.  The motivation for doing so would have been to allow different channel bonding modes based on whether channels are busy or not (Cao at Para. 0006).
Regarding claim 3, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein the preamble punctured NDPA is duplicated and transmitted on each sub-channel of the primary channel and each sub-channel of the secondary channel (Fig. 8; Para. 0079; N-DPA 830, 832, 834 may be duplicated on the channels 810, 820, 825).
Regarding claim 4, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cao further teaches wherein the duplicated preamble punctured NDPA is not transmitted on a punctured sub-channel (Fig. 7; Para. 0054; preamble portion 355 can include a legacy preamble 357 that is duplicated on each of the available channels (e.g., CH1, CH2, and C4), but not duplicated on the busy channel; i.e. this shows that channel bonding is another term that refers to preamble puncturing).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Cao with the teachings as in Cariou.  The motivation for doing so would have been to allow different channel bonding modes based on whether channels are busy or not (Cao at Para. 0006).
Regarding claim 5, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches the preamble puncture mode indicator of the preamble punctured PPDU carrying the NDPA also represent the mode indicator of the NDP transmitted after a Short Interframe Space (SIFS) (Fig. 8; Paras. 0053 and 0071; the NDPA may include NDP transmission information for the primary and secondary channel(s); Various contention delays, back-offs, inter-frame spaces (IFS) and/or other periods may be used, which may or may not be part of a standard. For instance, an arbitrary inter-frame space (AIFS), short inter-frame space (SIFS), a back-off (BO) and/or other may be used, although embodiments are not limited to these examples; i.e. the WLAN standard includes SIFS between PPDUs being sent).
Regarding claim 6, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein the beamforming feedback includes an average Signal to Noise Ratio (SNR) of space-time streams calculated over all data subcarriers not within the punctured 20 MHz channels of the preamble puncture NDP (Para. 0056; examples of sounding measurements may include, but are not limited to, a signal quality measurement, a signal power measurement, a signal-to-noise ratio (SNR), received signal strength indicator (RSSI) and/or other. Such measurements may be performed per-channel (such as one measurement per channel), although the scope of embodiments is not limited in this respect. For instance, multiple channels may be used. In another non-limiting example, measurements per frequency band (such as on one or more channels of the bonded channel included in the band) may be performed; i.e. only the channels bonded/punctured would be measured).
Regarding claim 7, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein a partial bandwidth information field of the preamble punctured NDPA indicates a frequency range within one contiguous Resource Units (RUs) amount a set of contiguous RUs in a channel bandwidth of the preamble punctured NDPA excluding a punctured sub-channel for which a beamformer is requesting a feedback (Paras. 0040 and 0063; beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; the downlink signal may be transmitted in channel resources that include multiple sub-carriers of a predetermined sub-carrier bandwidth; i.e. the channels bonded can be partial/sub-carrier bandwidths and the beamforming feedback would be for those channels).
Regarding claim 8, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein the partial bandwidth information field is included in a Station (STA) information subfield of the preamble punctured NDPA (Para. 0067; may include, but is not limited to, time resources to be used for transmission/reception, channel resources to be used for transmission/reception, identifiers of STAs 103 that are to transmit, identifiers of STAs 103 that are to receive and/or other information).
Regarding claim 9, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cao further teaches wherein a bandwidth field of a Next-Generation (NG) Signal (SIG) in the preamble punctured NDP includes preamble puncture mode indicator of a punctured sub-channel (Para. 0096; legacy signal field is a high efficiency (HE) signal A field (HE-SIGA) defined in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11ax protocol (or other next generation WLAN protocol) of a frame, and the bandwidth field of the legacy signal field is a 3-bit field).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Cao with the teachings as in Cariou.  The motivation for doing so would have been to allow different channel bonding modes based on whether channels are busy or not (Cao at Para. 0006).
Regarding claim 10, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein a user-specific and variable length signal field carries indication information of a punctured secondary channel (Para. 0067; may include, but is not limited to, time resources to be used for transmission/reception, channel resources to be used for transmission/reception, identifiers of STAs 103 that are to transmit, identifiers of STAs 103 that are to receive and/or other information).
Regarding claim 11, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein a Station Identifier (STA-ID) field in the user-specific and variable length signal field indicates whether a Resource Unit (RU) assignment in the frequency domain mapped by the user-specific and variable length signal field is punctured or not (Para. 0067; may include, but is not limited to, time resources to be used for transmission/reception, channel resources to be used for transmission/reception, identifiers of STAs 103 that are to transmit, identifiers of STAs 103 that are to receive and/or other information; i.e. the channel bonding determines whether a channel is punctured or not and the resources used would determine whether it was for a bonded channel and each resource would be assigned to a station id).
Regarding claim 12, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein a Station Identifier (STA-ID) in the user-specific and variable length signal field indicates an Association Identifier (AID) of a beamformee for which a beamformer is requesting feedback on a Resource Unit (RU) mapped by the user-specific and variable length signal field (Para. 0067; may include, but is not limited to, time resources to be used for transmission/reception, channel resources to be used for transmission/reception, identifiers of STAs 103 that are to transmit, identifiers of STAs 103 that are to receive and/or other information).
Regarding claim 13, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein, when a beamformer requests beamforming feedback from multiple contiguous Resource Units (RUs), a Multi-Input Multi-Output (MIMO) control field in a beamforming feedback frame specifies a frequency start index and a frequency end index within each contiguous RU (Paras. 0019 and 0067; the multiple access technique may be a space-division multiple access (SDMA) technique including a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) technique; may include, but is not limited to, time resources to be used for transmission/reception, channel resources to be used for transmission/reception, identifiers of STAs 103 that are to transmit, identifiers of STAs 103 that are to receive and/or other information; i.e. since there multiple STAs and they use MIMO, they would each have frequency resources which they will use for transmission and reception).
Regarding claim 14, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein a plurality of beamforming feedback frames are aggregated in an Aggregated Media Access Control Protocol Data Unit (A-MPDU) (Para. 0094; higher priority data may be transmitted first, and transmission of lower priority data may be pre-empted).
Regarding claim 15, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein a frequency start index and a frequency end index in the Multi-Input Multi-Output (MIMO) control field in the beamforming feedback frame covers the punctured secondary channel (Paras. 0019 and 0067; the multiple access technique may be a space-division multiple access (SDMA) technique including a multi-user (MU) multiple-input multiple-output (MIMO) (MU-MIMO) technique; may include, but is not limited to, time resources to be used for transmission/reception, channel resources to be used for transmission/reception, identifiers of STAs 103 that are to transmit, identifiers of STAs 103 that are to receive and/or other information; i.e. since there multiple STAs and they use MIMO, they would each have frequency resources which they will use for transmission and reception).
Regarding claim 16, Cariou teaches a wireless communication method (Abstract; Para. 0026) comprising:
receiving at a second station a channel bonded Procedure Protocol Data Unit (PPDU) on a primary channel and one or more secondary channels for a new connection, wherein at least one secondary channel of the new BSS overlaps with a secondary channel of an existing connection (Fig. 8; Para. 0040; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; i.e. AP sends and STA receives and processes/decodes these signals. The AP would read on the second station and the reception of the NDP would read on the new connection while Fig. 8 shows that the primary and secondary channels overlap); 
decoding at the second station a channel bonded Null Data Packet Announcement (NDPA) in the channel bonded PPDU (Fig. 8; Para. 0040; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; i.e. AP sends and STA receives and processes/decodes these signals);
decoding at the second station a channel bonded Null Data Packet (NDP) in the channel bonded PPDU (Fig. 8; Para. 0040; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; i.e. AP sends and STA receives and processes/decodes these signals);
decoding at the second station a channel bonded mode indicator in a signal field of the channel bonded PPDU (Fig. 8; Para. 0053; the NDPA may include NDP transmission information for the primary and secondary channel(s); i.e. the NDP transmission information reads on the channel bonding mode indicator and the STA receives and processes/decodes these signals);
encoding at the second station a compressed beamforming feedback in a channel bonded Multi-User Multi-Input Multi-Output (MU-MIMO) PPDU in response to the channel bonded NDPA and preamble punctured NDP (Fig. 8; Paras. 0040 and 0069; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; channel bonding of multiple channels may be used. In some cases, the channels may be non-contiguous and on different frequency bands. In a non-limiting example, the bonded channel may comprise a primary channel, and one or more secondary channels. Various configurations are possible, including but not limited to: the secondary channels may be adjacent to the primary channel; the secondary channels may be non-adjacent to the primary channel and in the same frequency band as the primary channel; the secondary channels may be non-adjacent to the primary channel and in a different frequency band as the primary channel); and 
transmitting by the second station the preamble punctured MU-MIMO PPDU on the primary channel and the one or more secondary channels to a first station (Fig. 8; Paras. 0040 and 0069; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels. The AP 102 may decode one or more beamforming feedback (BF) frames that include the sounding measurements for the primary and secondary channels; channel bonding of multiple channels may be used. In some cases, the channels may be non-contiguous and on different frequency bands. In a non-limiting example, the bonded channel may comprise a primary channel, and one or more secondary channels. Various configurations are possible, including but not limited to: the secondary channels may be adjacent to the primary channel; the secondary channels may be non-adjacent to the primary channel and in the same frequency band as the primary channel; the secondary channels may be non-adjacent to the primary channel and in a different frequency band as the primary channel).
However, while Cariou teaches the NDP, NDPA, and beamforming response using channel bonding (Fig. 30; Para. 0040) and examiner could not find in applicants specification how a NDP and NDPA differs from a preamble punctured NDP and NDPA or how channel bonding differed from preamble puncturing, Cariou does not specifically disclose preamble punctured PPDUs.
Cao teaches performing a wireless local area network (WLAN) identifies a channel bonding mode out of a number of channel bonding modes (Abstract).  He further teaches preamble punctured PPDUs (Fig. 7; Para. 0072; three candidate primary channel bonding modes, M1, M2 and M3, are selected. M1 is a channel bonding mode whose available channel occupies a full band of P80. M2 is a channel bonding mode with a busy channel S20 punctured in P80 as shown in Mode 3 730 in FIG. 7. M3 is a channel bonding mode with a busy channel S40 punctured in P80 as shown in Mode 4 740 in FIG. 7; i.e. this shows that channel bonding is another term that refers to preamble puncturing). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Cao with the teachings as in Cariou.  The motivation for doing so would have been to allow different channel bonding modes based on whether channels are busy or not (Cao at Para. 0006).
Regarding claim 18, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches further comprising: receiving a Trigger Based (TB) PPDU on each sub-channel of the primary channel and each sub-channel of the secondary channel (Paras. 0067 and 0090; AP 102 may transmit a trigger frame (TF). In a non-limiting example, the TF may indicate information to be used by the STA 103 to exchange one or more frames and/or signals; previous discussion of various techniques and concepts may be applicable to the method 900 in some cases, including channel bonding, primary channel, secondary channel, NDP-A, NDP, sounding measurements, BF frames, PPDUs, transmission of PPDUs in accordance with channel bonding, trigger frames (TFs), MCSs, rate adaptation, candidate group of MCSs, BA frames, transmit/encoder operations, receive/decoder operations and/or others).
Regarding claim 19, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein the preamble punctured NDPA is received on each sub-channel of the primary channel and each sub-channel of the secondary channel (Fig. 8; Paras. 0021, 0040, and 0069; In these embodiments, each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams; AP 102 may transmit a null data packet (NDP) announcement (NDPA) concurrently on the primary and secondary channels. The AP 102 may transmit one or more NDPs concurrently on the primary and secondary channels, which may enable separate sounding measurements for the primary and secondary channels; channel bonding of multiple channels may be used. In some cases, the channels may be non-contiguous and on different frequency bands. In a non-limiting example, the bonded channel may comprise a primary channel, and one or more secondary channels. Various configurations are possible, including but not limited to: the secondary channels may be adjacent to the primary channel; the secondary channels may be non-adjacent to the primary channel and in the same frequency band as the primary channel; the secondary channels may be non-adjacent to the primary channel and in a different frequency band as the primary channel).
Regarding claim 20, the combination of references Cariou and Cao teach the limitations of the previous claims.  Cariou further teaches wherein the preamble punctured NDPA is not received on a punctured sub-channel of the primary channel (Fig. 7; Para. 0054; preamble portion 355 can include a legacy preamble 357 that is duplicated on each of the available channels (e.g., CH1, CH2, and C4), but not duplicated on the busy channel; i.e. this shows that channel bonding is another term that refers to preamble puncturing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474